As filed with the Securities and Exchange Commission on November 24, 2010. 1933 Act File No. 33-65572 1940 Act File No. 811-7852 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933X Pre-Effective Amendment No. Post-Effective Amendment No.61 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No.62 USAA MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 9800 Fredericksburg Road, San Antonio, TX78288 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code (210) 498-0226 Christopher P. Laia, Secretary USAA MUTUAL FUNDS TRUST 9800 Fredericksburg Road San Antonio, TX78288-0227 (Name and Address of Agent for Service) It is proposed that this filing will become effective under Rule 485 immediately upon filing pursuant to paragraph (b) _X on (December 1, 2010) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) _ _ on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Page 1 of 927 Exhibit Index Page 898 Part A The Prospectuses for the Aggressive Growth Fund, Growth Fund, Growth & Income Fund, Income Fund, Income Stock Fund, Short-Term Bond Fund, Money Market Fund, Science & Technology Fund, First Start Growth Fund, Small Cap Stock Fund, Intermediate-Term Bond Fund, High-Yield Opportunities Fund, Capital Growth Fund, Value Fund, Institutional Shares, and Adviser Shares are included herein Part A Prospectus for the Aggressive Growth Fund Included herein [USAA EAGLE LOGO (R)] PROSPECTUS USAA AGGRESSIVE GROWTH FUND TICKER SYMBOL: USAUX DECEMBER 1, 2010 As with other mutual funds, the Securities and Exchange Commission has not approved or disapproved of this Fund’s shares or determined whether this prospectus is accurate or complete. Anyone who tells you otherwise is committing a crime. TABLE OF CONTENTS Investment Objective 2 Fees and Expenses 2 Principal Investment Strategy 3 Principal Risks 3 Performance 4 Investment Adviser 6 Subadviser(s) 6 Portfolio Manager(s) 6 Purchase and Sale of Fund Shares 6 Tax Information 7 Payments to Broker-Dealers and Other Financial Intermediaries 7 Investment Objective 8 Principal Investment Strategy 8 Risks 10 Portfolio Holdings 11 Fund Management 12 Portfolio Manager(s) 14 Using Mutual Funds in an Investment Program 15 Purchases and Redemptions 16 Exchanges 21 Other Important Information About Purchases and Redemptions 21 Shareholder Information 25 Financial Highlights 29 INVESTMENT OBJECTIVE The USAA Aggressive Growth Fund (the Fund) is an equity fund with an investment objective of capital appreciation. The Fund’s Board of Trustees may change the investment objective without shareholder approval. FEES AND EXPENSES The table below describes the fees and expenses that you may pay, directly and indirectly, to invest in the Fund. The annual fund operating expenses below are based on expenses incurred during the Fund’s most recently completed fiscal year. Shareholder Fees (fees paid directly from your investment) There are no fees or sales loads charged to your account when you buy or sell Fund shares. However, if you sell shares and request your money by wire transfer, there is a $20 domestic wire fee and a $35 foreign wire fee. (Your bank also may charge a fee for wires.) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee .43%(a) Distribution and/or Service (12b-1) Fees None Other Expenses 0.63% Acquired Fund Fees and Expenses 0.01% Total Annual Operating Expenses 1.07% (a)A performance fee adjustment may increase or decrease the management fee by up to +/- 0.06% of the average net assets of the Fund during a rolling 36-month period. A performance fee adjustment decreased the management fee of 0.47% by 0.04% for the most recent fiscal year ended July 31, 2010. Example This example is intended to help you compare the cost of investing in this Fund with the cost of investing in other mutual funds. Although your actual costs may be higher or lower, you would pay the following expenses on a $10,000 investment, assuming (1) a 5% annual return, (2) the Fund’s operating expenses remain the same, and (3) you redeem all of your shares at the end of the periods shown. 2 | USAA Aggressive Growth Fund 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, including commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes where Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. For the most recent fiscal year, the Fund’s portfolio turnover rate was 156% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGY The Fund’s principal investment strategy is to invest primarily in equity securities of large companies that are selected for their growth potential. Although the Fund will invest primarily in U.S. securities, it may invest to a limited extent in foreign securities. PRINCIPAL RISKS Any investment involves risk, and there is no assurance that the Fund’s objective will be achieved. The Fund is actively managed and the investment techniques and risk analyses used by the Fund’s manager(s) may not produce the desired results. As you consider an investment in the Fund, you also should take into account your tolerance for the daily fluctuations of the financial markets and whether you can afford to leave your money in the investment for long periods of time to ride out down periods. As with other mutual funds, losing money is a risk of investing in this Fund. The equity securities in the Fund’s portfolio are subject to stock market risk. Stock prices in general may decline over short or even extended periods, regardless of the success or failure of a company’s operations. Equity securities tend to be more volatile than bonds. In addition, to the extent the Fund invests in foreign securities, there is a possibility that the value of the Fund’s investments in foreign securities will decrease because of unique risks, such as currency exchange rate fluctuations; foreign market illiquidity; emerging market risk; increased price volatility; uncertain political conditions; exchange control regulations; foreign ownership limits; different accounting, reporting, and Prospectus | 3 disclosure requirements; difficulties in obtaining legal judgments; and foreign withholding taxes. An investment in this Fund is not a deposit of USAA Federal Savings Bank, or any other bank, and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. PERFORMANCE The following bar chart provides some indication of the risks of investing in the Fund and illustrates the Fund’s volatility and performance from year to year for each full calendar year over the past 10 years. n RISK/RETURN BAR CHART n [Bar Chart] Annual Returns for Periods Ended December 31 Calender Year
